Citation Nr: 1430704	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiac arrhythmia.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to September 24, 2013, and in excess of 20 percent from September 24, 2013, for peripheral neuropathy of the right foot.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to September 24, 2013, and in excess of 20 percent from September 24, 2013, for peripheral neuropathy of the left foot.

5.  Entitlement to an initial disability rating in excess of 30 percent prior to September 25, 2013, and in excess of 50 percent from September 25, 2013, for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable disability rating for cataracts.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from June 1968 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claims for service connection for hypertension and cardiac arrhythmia and for entitlement to a TDIU.  In that decision, the RO granted service connection for cataracts, assigning an initial noncompensable disability rating; PTSD, assigning an initial 30 percent disability rating, and peripheral neuropathy of the right foot and left foot, assigning initial noncompensable disability ratings for each.  During the course of the appeal, the RO issued a statement of the case and an additional rating decision in December 2009 in which it granted higher initial ratings for the Veteran's service-connected peripheral neuropathy to 10 percent for each foot, effective March 24, 2006, the date of claim.  The RO further issued a supplemental statement of the case and rating decision in December 2013 in which it granted a higher rating for PTSD, effective from September 25, 2013, and higher ratings to 20 percent for peripheral neuropathy of each foot, effective from September 24, 2013.

The Board notes that in June 2014, following the April 2014 certification of his appeal to the Board, the Veteran indicated that he wished to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2013).  This request was received by the Board less than 90 days following the appeal's certification to the Board.  See 38 C.F.R. §§ 20.703, 20.1304(a).  The case will therefore be remanded to the Montgomery RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

